Citation Nr: 0915295	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1939 until October 
1945 and from May 1951 until January 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Newark, New Jersey.

In February 2009, the Veteran submitted a written statement 
to the Board without a waiver of RO consideration.  However, 
in light of the fully favorable disposition of the claim, 
there is no prejudice in proceeding with appellate review at 
this time. 


FINDINGS OF FACT

1. Noise exposure is consistent with the circumstances of the 
Veteran's active service.

2. Post-service medical records indicate the presence of 
hearing loss soon after separation from active service.


CONCLUSION OF LAW

A hearing loss disability was incurred in active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting, in full, the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Legal Criteria

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  

Additionally, service connection for a chronic disease, 
including organic diseases of the nervous system, may be 
granted if manifest to a compensable degree within one year 
of separation from service. See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

More generally speaking, service connection requires that 
there be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999). The absence of 
any one element will result in the denial of service 
connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006).

Analysis

In the present case, the Veteran contends to be suffering 
from bilateral hearing loss as a result of noise exposure 
incurred during service.  Specifically, in letters submitted 
in November 2007 and February 2009 the Veteran claims 
exposure to artillery fire on the ground and anti aircraft 
fire in the air during WWII.  He also claims additional noise 
exposure while onboard aircraft during his time in the Korean 
War.

As will be explained further below, the medical evidence 
clearly establishes that the Veteran has a current 
disability.  On an authorized audiological evaluation during 
a VA examination in November 2007, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
70
70
LEFT
50
55
65
65
65

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 60 percent in the left ear.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  In 
light of the above, the Board finds that the Veteran 
currently suffers from a bilateral hearing loss disability.

As stated above, the Veteran contends that he was subject to 
in-service noise exposure throughout his time spent in active 
service.  With regard to this contention, service records 
indicate that the Veteran served as a communications chief 
and was a parachutist.  Records also indicate that the 
Veteran served in central Europe during WWII.  Based on this 
information, noise exposure is found to be consistent with 
the facts and circumstances of the Veteran's service.  
38 U.S.C.A. § 1154(a).  

Having determined that the Veteran was exposed to noise 
during active service, the question for consideration is 
whether such exposure resulted in chronic hearing loss 
disability.  

In-service records indicate that at the Veteran's October 
1945 examination upon separation from his first tour of 
active duty, the Veteran's hearing was normal in both right 
and left ears.  No records from the Veteran's subsequent tour 
of active duty demonstrate any hearing loss.  Post-service 
department records, however, demonstrate loss of hearing soon 
after separation.  An audiological evaluation in September 
1959 revealed threshold levels, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-5 (5)
0 (10)
5 (10)
LEFT
20 (35)
5 (15)
5 (15)
5 (15)
5 (10)

An additional audiological evaluation in November 1962 
reveled threshold levels, in, decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
25 (35)
25 (35)
-
5 (10)
LEFT
0 (15)
0 (10)
5 (15)
-
5 (10)

It is assumed that service department audiometric tests prior 
to October 31, 1967, were in "ASA" units. The figures in 
parentheses represent conversion to the modern "ISO" units, 
the same units considered in 38 C.F.R. § 3.385.

Post-service medical records are silent for complaints or 
treatment for hearing loss until November 2007.  At that time 
the Veteran underwent a VA examination, discussed above, 
which established his current level of hearing loss.  In her 
report, the VA examiner stated that the Veteran's current 
hearing loss was not the result of active service.  In 
reaching this conclusion, the examiner reviewed the Veteran's 
service treatment records and the two post-service 
audiological examinations described above.  A careful review 
of the VA examiner's report indicates that she failed to make 
the proper conversion from ASA units to ISO units.  This 
discrepancy accounts for the examiner's conclusion that 
hearing threshold levels were within normal limits in 
September 1959 and November 1962.  For these reasons, the 
Board finds that conclusions reached in the above VA 
examination are clearly inconsistent with the objective 
evidence and thus lack any probative value.  In so finding, 
it is noted that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

In light of records objectively demonstrating that the 
Veteran suffered from a hearing loss disability soon after 
separation from active service, and the fact that noise 
exposure during service has been conceded, and discounting 
the only negative etiologic opinion of record, the Board 
resolves any reasonable doubt in the Veteran's favor as to 
the question of whether current hearing loss was incurred in 
service.  In doing so, the Board acknowledges his contentions 
of continuous hearing loss since active service.  In this 
regard, it is noted that the Veteran is competent to report 
on observable symptomatology, such as hearing loss.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, based on all the 
factors stated above, and considering the competent lay 
evidence of continuity of symptoms, a grant of service 
connection is appropriate here.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


